DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 26, 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2,412,154) in view of Domingues et al. (US 2004/0241283 A1). Gourmetsleuth NPL is relied on as evidence for claim 31.
Regarding claim 1, Jackson et al. teaches a method for making bread having texture, color and flavor keeping qualities over an extended period of time (column 2 lines 3-5 and 34-35), comprising mixing flour, water, and salt particles to form a dough (column 2 lines 44-49; column 3 lines 10-15), the salt particles added to the dough comprising “gravel” salt crystals having a size between 0.051-0.065 inches (1.3-1.65 mm) such that the salt is only partially dissolved, where salt crystals remain in the final product (column 3 lines 20-27 and 64-69; column 4 lines 6-16), and forming the dough into pieces (column 4 lines 29-31).
Regarding the limitation “encapsulated or unencapsulated” salt particles, for the sake of examination, the limitation “unencapsulated” is chosen. Thus, the limitation is construed to mean that the “encapsulated” salt particles (and any further limitation associated therewith) are not required.
Regarding the salt particles having a dissolution rate of 120-200 seconds, the limitation is interpreted in view of the specification to mean the rate in which “putting 2.5g of salt into 100 ml of water and agitating vigorously until dissolved 2% NaCl concentration is reached (paragraph 38).
Jackson et al. teaches the “gravel” salt used is NaCl having a size between 1.3-1.65 mm as stated above (column 3 lines 20-24).
Since the prior art teaches using salt crystals having a size within the range recited by applicant’s claimed invention, i.e. 1-2 mm (paragraph 50; claim 30), since both the prior art (as stated above) and applicant’s disclosure state the salt does not fully dissolve during dough preparation (paragraph 41), and since there does not appear to be any material or other disclosed difference between the salt of the prior art and that of the claimed invention, one of ordinary skill in the art at the time of the invention to would have reasonably expected the salt of Jackson et al. to similarly have a dissolution rate of 120-200 seconds.
Regarding the dough having at least 10% of the salt particles being at least partially undissolved and the dissolved salt being non-homogeneously distributed throughout the dough, Jackson et al. specifically states that the gravel salt is added to the dough such that there will still be undissolved salt after the bread is baked (column 4 lines 6-16), and that having undissolved salt crystals in a comestible produces a desirable flavor (column 3 line 75 to column 4 line 5). The portion of the salt crystals that are dissolved would be concentrated near the boundaries of the undissolved salt crystals (as opposed to a uniform concentration throughout the dough). Therefore, the dissolved salt of Jackson et al. would have naturally been non-homogeneously distributed. Furthermore, Jackson et al. teaches against salt that has fully dissolved since it produces an undesirable bitter flavor (column 3 lines 56-59 and 70-75).
Since there does not appear to be a difference between the salt particles of the prior art and the claimed invention as stated above, since the prior art process and the process of the claimed invention also include the same steps (mixing flour, water and salt), and since Jackson et al. teaches maintaining salt crystals in undissolved form, one of ordinary skill in the art would have reasonably expected the dough of Jackson et al. to similarly have at least 10% of the salt particles being at least partially undissolved.
Jackson et al. does not teach the packaged dough having a shelf life of at least 8 weeks at 10oF and packaging the dough pieces and storing the packaged dough pieces in a frozen state.
Domingues et al. teaches a process for preparing a/ packaged dough product (abstract) comprising mixing flour, water, salt, and other ingredients together to form the dough, and packaging the dough (paragraph 70 table; paragraphs 71-86), where the dough is chemically leavened (paragraph 37), placed in a package (paragraph 56), and shelf stable in refrigerated or frozen condition (-10 to 5oF) for at least 8 weeks (paragraphs 13, 88 and 90). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. such that the dough has a shelf life of at least 8 weeks at 10oF, is packaged, and frozen since such processes are known and commonly practiced in the food arts, to prolong storage life and minimize risk of spoilage, and to prevent contamination of the dough during transport and storage.
Regarding the saltiness perception of the baked good being the same compared to that of a first control baked good produced from a first control dough as claimed, it is noted that the dough of Jackson appears to be materially the same as that of the claimed invention. Therefore, absent evidence to the contrary or some other distinguishing factor, one of ordinary skill in the art would have reasonably expected similar saltiness perception as claimed.
Regarding claim 4, Jackson et al. teaches bread (column 1 lines 1-2).
Regarding claim 26, Jackson et al. does not teach the baked good has a reduced amount of gray coloration over the shelf life as claimed.
Domingues et al. further teaches measures can be taken to reduce or eliminate undesired dough discoloration (graying) during refrigerated or frozen storage prior to being baked, such as adding glucose or other substrate that reacts with oxygen in the presence of an oxidoreductase enzyme (paragraphs 36, 45 and 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. to similarly reduce the amount of gray coloration as claimed since the prior art has acknowledged that graying and discoloration is undesirable (Domingues et al. paragraph 3), and therefore to similarly provide a dough (and baked product) having desirable color after storage and baking.
Regarding claim 29, Jackson et al. teaches salt remains as crystals (undissolved) after baking (column 3 lines 64-69; column 4 lines 6-16). Therefore one of ordinary skill in the art would have reasonably expected the salt crystals to be maintained during frozen storage.
Regarding claim 30, Jackson et al. teaches the “gravel” salt has a size between 0.051-0.065 in (1.3-1.65 mm) (column 3 lines 20-24). Additionally, the reference does not recite or otherwise indicate that the salt is encapsulated (see whole document), and is therefore construed to teach non-encapsulated salt.
Regarding claim 31, Jackson et al. does not specify pretzel salt. However, Gourmetsleuth NPL teaches that pretzel salt is simply a large-grained salt that does not melt quickly, and is preferred for pretzels and salted bread sticks (page 1 “pretzel salt”).
Since Jackson et al. teaches the salt has a particle size within applicant’s claimed range (column 3 lines 20-24) and does not dissolve easily (column 4 lines 7-10), and since pretzel salt is known to be used in bread products as taught by Gourmetsleuth NPL, the “gravel” salt taught by Jackson et al. is construed to be a type of pretzel salt. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to use pretzel salt as a matter of manufacturing choice for salt having a desired particle size, and as a substitution of art recognized equivalents for salts used in baking processes.
Regarding claim 33, the dough of Jackson appears to be the same as that of the claimed invention as stated for claim 1 above. Therefore, absent evidence to the contrary or some other distinguishing factor, one of ordinary skill would have reasonably expected similar saltiness perception relative to the first control dough as claimed.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2,412,154) in view of Domingues et al. (US 2004/0241283 A1) as applied to claims 1, 4, 26, 29-31 and 33 above, and further in view of Hurst et al. (US 2007/0184167 A1).
Jackson et al. does not teach the baked good has a Hunter “L” value at least 2% higher over the shelf life compared to a first control baked good as claimed.
Hurst et al. teaches a process of making a cocoa containing food product (abstract), where the food product can include chemically leavened dough based food (paragraphs 36-37), comprising mixing ingredients such as flour, water and salt (paragraph 13).
Hurst et al. further teaches cocoa products contain flavonoids which have benefits of antioxidant mechanisms, increase in insulin sensitivity, and decrease in blood pressure (paragraph 4). However, using too much baking soda can cause an increase of the pH of the pre-baked batter, which results in the darkening of the cake and significant loss of the flavonoids (paragraph 33). In comparison, using baking powder reduces loss of flavonoids and results in a higher Hunter “L” value (paragraph 32; table 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. such that baking powder is used and the baked good has an increased Hunter “L” value as claimed since the combination applied to claim 1 already teaches using chemical leavening, including a combination of leavening acids and bases i.e. baking powder (Domingues paragraphs 39-40), since Domingues also teaches wanting a higher “L” color value to minimize dough color change, i.e. graying (paragraph 91), and therefore to similarly ensure sufficient flavonoids are retained for the advantages taught by Hurst et al. (paragraph 4) and minimize graying as taught by Domingues. It would have been further obvious to increase the Hunter “L” value as a matter of preference for the color of the baked product, e.g. a “whiter” or higher “L” value product may be considered more visually appealing for certain types of baked foods.
Furthermore, the process of the prior art combination and the process of the claimed invention appear to be the same. Therefore, absent evidence to the contrary, one of ordinary skill in the art would have reasonably expected a similar increase in the Hunter “L” value of the prior art dough when baked.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2,412,154) in view of Domingues et al. (US 2004/0241283 A1) as applied to claims 1, 4, 26, 29-31 and 33 above, and further in view of Hansen et al. (US 6,589,583 B1).
Jackson et al. does not teach the baked good has an increased bake specific volume after a shelf life of 5 weeks at 10oF compared to a first control baked good as claimed.
Hansen et al. teaches a method for preparing a freezer-to-oven dough (abstract), where such doughs using only yeast leavening results in a doughy, dense texture and does not have desired baked specific volumes (column 3 lines 24-27). Therefore chemical leavening is used to ensure a sufficient increase in volume of the food during baking (column 4 lines 26-38), thereby providing an increased baked specific volume as desired (column 18 table 6; column 19 lines 1-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. such that the dough has increased bake specific volume as claimed since the combination applied to claim 1 already teaches using chemical leavening, and in order to prevent the baked product forming a doughy and dense texture, thereby enhancing organoleptic qualities as taught by Hansen et al.
Furthermore, the process of the prior art combination and the process of the claimed invention appear to be the same. Therefore, absent evidence to the contrary, one of ordinary skill in the art would have reasonably expected a similar increase in the baked specific volume.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2,412,154) in view of Domingues et al. (US 2004/0241283 A1) as applied to claims 1, 4, 26, 29-31 and 33 above, and further in view of Chigurupati et al. (US 2015/0056338 A1).
Regarding claim 32, Jackson et al. does not teach the salt particles are encapsulated salt particles.
Chigurupati et al. teaches a composition for reducing sodium content (abstract) comprising encapsulating the salt composition in a hydrophobic layer (paragraph 40), in order to reduce metallic, bitter, or other off flavors (paragraph 45) and reducing sodium content for health (paragraphs 2-3 and 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. to use encapsulated particles in order to similarly facilitate reduction of sodium for health purposes, as well as reduction of unwanted flavors as taught by Chigurupati et al.
Regarding claim 34, Jackson et al. does not teach the claimed amount of salt.
Chigurupati et al. teaches wanting to reduce sodium content in foods for health purposes (paragraphs 2-3 and 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. to have the claimed amount of salt as a matter of manufacturing or flavoring preference, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of dough being formulated, desired flavor profile, and the health reasons taught by Chigurupati et al.

Response to Arguments
The rejection of claim 1 under 35 USC 112(a) is withdrawn in view of the amendment to said claim.
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination applied in the previous office action does not teach the claimed invention. However, after consideration of the amended claims, the independent claim can be interpreted in such a way that the combination of Jackson and Domingues still reads on the process. Therefore, the combination is maintained for the rejection of claim 1.
Additionally, Noort is not incorporated into the rejection. Chigurupati et al. teaches the advantages of encapsulating salt particles as stated for the rejection of new claims 32 and 33.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792